DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-10 are objected to because of the following informalities:  
The use of the term ‘steering’ to refer to what is commonly known as a steering column causes confusion throughout the claims. Examiner suggests replacing the term ‘a steering of the vehicle’ with the term ‘a steering column of the vehicle’ throughout the claims.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-2, 4 - 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kariya (JP 2001270467 A), as cited by Applicant.
Regarding claim 1, Kariya discloses (Fig. 1-6; all text references are to Kariya Translation) a steering support 1 mounted on a vehicle (Para. [0001]) to extend in a vehicle-width direction (Para. [0001]; ‘from a driver side pillar to a passenger side pillar’) and configured to support a steering SC of the vehicle from above (Fig. 6; Para. [0030]), the steering support 1 comprising:
a body portion 2, 3, 4 (Fig. 1) formed by joining plate materials 2, 3, 4 having specified shapes (Fig. 3 & 4), the body portion 2, 3, 4 having an internal space extending in the vehicle-width direction between the plate materials 2, 3, 4 (Fig. 1 shows that plates 2, 3, 4 extend in vehicle-width direction; Fig. 2 shows cross section at various points throughout the vehicle-width direction, clearly showing an internal space between plates 2, 3, 4);
a first fastening portion 38 provided in the body portion 2, 3, 4 (Fig. 1, 2c & 6) to form a first steering fastening portion 38 (Para. [0023]), the first steering fastening portion 38 contacting the internal space (Fig. 2c), and being configured to fasten the body portion 2, 3, 4 and the steering SC (Fig. 6; Para. [0030]); and
a second fastening portion 7 provided in the body portion 2, 3, 4 to form a miscellaneous member fastening portion 7 (Fig. 1, 2c & 6), the miscellaneous member fastening portion 7 contacting the internal space (Fig. 2c), and being configured to 
at least a part of the first steering fastening portion 38 and at least a part of the miscellaneous member fastening portion 7 being located on a substantially straight line that passes through the internal space (Fig. 2c, a straight line connecting 38 and 7 would pass through the internal space between members 2, 3 and 4).

Regarding claim 2, Kariya further discloses that the first steering fastening portion 38 is configured to fasten the body portion 2, 3, 4 and the steering SC by at least one penetration member that penetrates the body portion 2, 3, 4 and the internal space (Para. [0030] states that portion 38 is bolted to U-band 112 using a pair of nuts 38. The bolt must penetrate the body portion 2, 3, 4, specifically lower member 3, to bolt to the U-band, and Fig. 2c shows nuts 38a penetrating the internal space).

Regarding claim 4, Kariya, under a different interpretation in which the miscellaneous member fastening portion is 26a which contacts the internal space and fastens the body portion 2, 3, 4 and a miscellaneous member of the vehicle (Fig. 1, 2a; Para. [0021]), further discloses that the miscellaneous member is a pillar of the vehicle (Para. [0021]).

Regarding claim 5, Kariya, under a different interpretation in which the miscellaneous member fastening portion is burring hole 42 which contacts the internal space and fastens the body portion 2, 3, 4 and a miscellaneous member of the vehicle (Fig. 1), further discloses that the miscellaneous member is a steering member 5 mounted on the vehicle to extend in the vehicle width direction (Fig. 1; Para. [0018]).

Regarding claim 6, Kariya further discloses a third fastening portion 4 (lower portion of member 4 provided at and below pipe 5 in vertical direction of vehicle) provided in the body portion 2, 3, 4 (Fig. 1) to form a floor brace fastening portion 4 (Fig. 1 & 6; Para. [0035]; support portion 44 is a fastening portion), the floor brace fastening portion 4 contacting the internal space (Fig. 1 & 2d show that the lower half of member 4 contacts the internal space between 2, 3 and 4, namely near the pipe 5), and being configured to fasten the body portion 2, 3, 4 and a floor brace 6 (Fig. 1 & 6; Para. [0035]), wherein
the floor brace 6 is an elongated member projecting from a portion of a body of the vehicle located below the steering support (Fig. 1 & 6; Para. [0033] & [0035]), and
at least a part of the first steering fastening portion 38 and at least a part of the floor brace fastening portion 4 are located on a substantially straight line that passes through the internal space (Fig. 1, 2 & 6 show that a line connecting the portion of the lower portion of member 4 nearest the pipe 5 and the first steering fastening portion 38 passes through space between body members 2, 3 and 4).

Regarding claim 7, Kariya further discloses that the body portion is formed by joining members including a lower body member (member 3 and portion of member 4 below pipe 5 in Fig. 1) and an upper body member (member 2 and portion of member 4 above pipe 5 in Fig. 1),
the lower body member 3, 4 is located below the internal space (Fig. 1 & 2 show member 3 and lower portion of member 4 located below the internal space),
the upper body member 2, 4 faces the lower body member 3, 4 across the internal space (Fig. 2 shows that members 2 and 3 face each other across internal space), and
the third fastening portion 4 is provided in the lower body member 3, 4 (third fastening portion is lower half of member 4, which is part of lower body member 3, 4).

Regarding claim 8, Kariya further discloses that the body portion further discloses a bottom surface portion 32 located on a lower side of the internal space (Modified Fig. 2c, below) and expanding along a reference bottom surface RBS that is a virtual plane (Modified Fig. 2c, below),
	two virtual planes intersecting on an upper side of the bottom surface portion are a reference front surface RFS and a reference rear surface RRS (Modified Fig. 2c, below),
	the reference bottom surface RBS, the reference front surface RFS, and the reference rear surface RRS form a triangular section orthogonal to the vehicle-width direction (Modified Fig. 2c, below, shows triangular section formed by dashed lines that is orthogonal to vehicle width direction), and
	 the body portion 2, 3, 4 has a front surface portion 22 expanding along the reference front surface RFS, and a rear surface portion 26 expanding along the reference rear surface RRS (Modified Fig. 2c, below).

    PNG
    media_image1.png
    367
    636
    media_image1.png
    Greyscale

Modified Fig. 2c

Claims 1, 3 and 5 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Lee et al. (US 2005/0093285 A1), hereinafter Lee.
	Regarding claim 1, Lee discloses (Fig. 1-4) a steering support 3 mounted on a vehicle (Title) to extend in the vehicle-width direction (Fig. 3; Para. [0017]) and configured to support a steering 1 of the vehicle from above (Fig. 1), the steering support 3 comprising:
	a body portion 29, 31 (Fig. 3 & 4) formed by joining plate materials 29, 31 having specified shapes (Fig. 3), the body portion 29, 31 having an internal space extending in the vehicle-width direction between the plate materials 29, 31 (Fig. 3 & 4 show gap between plates 29, 31 extending in width direction along cowl 5);
	a first fastening portion 25 provided in the body portion 29, 31 to form a first steering fastening portion 25 (Fig. 1 & 3-4; Para. [0020]), the first steering fastening portion 25 contacting the internal space (Fig. 4 shows fastener 25 penetrating through gap between plates 29, 31), and being configured to fasten the body portion 29, 31 and the steering 1 (Fig. 1 shows that fastener 25 connects plates 29, 31 to mounting bracket 17, which is connected to steering column 1); and
	a second fastening portion provided in the body portion 29, 31 to form a miscellaneous member fastening portion (miscellaneous member fastening portion is cylindrical gap between plates 29, 31, shown in Fig. 4, that fastens support 3 to cowl 5), the miscellaneous member fastening portion contacting the internal space (Fig. 4; miscellaneous member fastening portion consists of internal space), and being configured to fasten the body portion 29, 31 and a miscellaneous member of the vehicle (Fig. 4; cylindrical gap between plates 29, 31 fasten plates 29, 31 to cowl 5),
	at least a part of the first steering fastening portion 25 and at least a part of the miscellaneous member fastening portion being located on a substantially straight line that passes through the internal space (Fig. 4, straight line connecting fastening portion 25 and cylindrical gap between plates 29 and 31 intersects the internal space).

	Regarding claim 3, Lee further discloses that the body portion 29, 31 is formed by joining members including a lower body member 31 and an upper body member 29 (Fig. 4; Para. [0017]),
	the lower body member 31 is located on a lower side of the internal space (Fig. 4),
	the upper body member 29 faces the lower body member 31 across the internal space (Fig. 4),
	the first steering fastening portion 25 is configured to fasten the body portion 29, 31 and the steering 1 by at least one penetration member 25 that penetrates the lower body member 31, the upper body member 29, and the internal space (Fig. 4 shows that fastener 25 penetrates both upper and lower body members 29, 31 and the space between them).

	Regarding claim 5, Lee further discloses that the miscellaneous member is a steering member 5 mounted on the vehicle to extend in the vehicle-width direction (Fig. 1-4; Para. [0017]).

Claims 1, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kurita (US 2018/0099699 A1).
	Regarding claim 1, Kurita discloses (Fig. 1-8) a steering support 12 mounted on a vehicle 10 to extend in the vehicle-width direction (Para. [0030]) and configured to support a steering 16 of the vehicle 10 from above (Fig. 2), the steering support 12 comprising:
	a body portion 20 formed by joining plate materials 22, 24 having specified shapes (Fig. 1 & 2), the body portion 20 having an internal space extending in the vehicle-width direction between the plate materials 22, 24 (Fig. 2 shows gap between plates where reinforcement 14 resides; Fig. 1 shows that reinforcement 14 extends in vehicle-width direction);
	 a first fastening portion 64 (Fig. 1 & 2) provided in the body portion 20 to form a first steering fastening portion 64 (Para. [0050]), the first steering fastening portion 64 contacting the internal space (Fig. 2 shows portion 64 contacting gap between plates 22, 24), and being configured to fasten the body portion and the steering 16 (Fig. 2; Para. [0050]; via bracket 80); and
	a second fastening portion provided in the body portion 20 to form a miscellaneous member fastening portion (Fig. 1 & 2 show cylindrical gap between plates 22, 24 which allow body portion 20 to be fastened to reinforcement 14), the miscellaneous member fastening portion contacting the internal space (the cylindrical hole includes a large portion of the gap between plates 22, 24), and being configured to fasten the body portion 20 and a miscellaneous member 14 of the vehicle 10 (Fig. 1 & 2),
	at least a part of the first steering fastening portion 64 and at least a part of the miscellaneous member fastening portion being located on a substantially straight line that passes through the internal space (Fig. 2, straight line connecting cylindrical gap between plates 22, 24 and fastening portion 64 passes through at least part of the internal space).

	Regarding claim 9, Kurita further discloses that a portion of the body portion 20 located substantially in the center in the vehicle-width direction is a body central portion (Fig. 1; portion of body portion 20 in center in left-right direction),
	the steering support 12 further comprises a projecting portion 42 provided in the body central portion to project to a front side of the vehicle 10 (Fig. 2; Para. [0041]),
	the projecting portion 42 has a second steering fastening portion 54, 58 configured to be fastened to the steering 16 (Fig. 2; Para. [0046]), and
	an end on the front side in the body central portion is located closer to the front side than the second steering fastening portion 54, 58 (Fig. 2; leftmost portion of projecting portion 42 extends further to the left, or to the front, than the second steering fastening portion 54, 58).

Regarding claim 10, Kurita further discloses that a portion of the body portion 20 located substantially in the center in the vehicle-width direction is a body central portion (Fig. 1; portion of body portion 20 in center in left-right direction),
	the steering support 12 further comprises a projecting portion 42 provided in the body central portion to project to a front side of the vehicle 10 (Fig. 2; Para. [0041]),
	the projecting portion 42 has a second steering fastening portion 54, 58 configured to be fastened to the steering 16 (Fig. 2; Para. [0046]),
	the first steering fastening portion 64 fastens the body portion 20 and the steering 16 by at least one penetration member 74 that penetrates the body portion 20 and the internal space (Fig. 2; Para. [0050]), and
	a projecting portion 80 is joined to the body portion 20 by the at least one penetration member 74 (Fig. 2; Para. [0050]).

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references noted on the attached PTO-892 form teach steering supports of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott F. Underwood whose telephone number is (571)272-6870. The examiner can normally be reached Monday - Thursday 7:30 a.m. - 5 p.m. and Friday 8 a.m. - 12 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on (571) 270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT FREDRICK UNDERWOOD
Examiner
Art Unit 3614



/SCOTT F. UNDERWOOD/Examiner, Art Unit 3614                                                                                                                                                                                                        

/KAREN BECK/Primary Examiner, Art Unit 3614